Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent 10911876.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 12 of the Patent 10911876 teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. Heuvel teaches the resonance peaks being in a range of 80 Hz-180000 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of Patent 10911876 to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056). Therefore, the claims of the instant application are broader variations of the patented claim. Dependent claims 2-11, and 13-20 are obvious variations of the patented claims 1-20.
Patent 10911876
Instant Application 17161817
wherein at least part of the compound vibration parts is made of stainless steels, the compound vibration parts are connected to a magnet component, the magnet component is configured to drive a voice coil to vibrate, and the vibration of the voice coil drives the compound vibration parts to generate vibrations having two resonance peaks, frequencies of the two resonance peaks being catchable with human ears, and sounds being generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising: a vibration device having compound vibration parts, at least part of the compound vibration parts being made of stainless steels; and a magnet component connected to the compound vibration parts configured to drive a voice 


12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at 


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent 10609496 in view of Heuvel.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 10 of the Patent 10609496 teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. Heuvel teaches the resonance peaks being in a range of 80 Hz-180000 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of Patent 10609496 to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056). Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected.


Instant Application 17/170817
1. A method for improving sound quality of a bone conduction speaker, wherein the method comprises providing a bone conduction speaker, the bone conduction speaker comprising: a housing, a transducer, including at least one vibration board and a second vibration conductive plate embedded in the at least one vibration board, and a first vibration conductive plate, spanning between and functionally connected to walls of the housing and being which the transducer suspends therefrom, wherein the first vibration conductive plate is connected to a panel and the at least one vibration board through a connecting portion, and transmitting sound through the bone conduction speaker such that the first vibration conductive plate generates a first resonance peak, while the vibration board and the second vibration conductive plate 

10. A bone conduction speaker, comprising: a housing, a transducer, including at least one vibration board and a second vibration conductive plate embedded the vibration board, and a first vibration conductive plate, spanning between and functionally connected to walls of the housing and being which the transducer suspends therefrom, wherein the first vibration conductive plate is connected to a panel and the vibration board through a connecting portion, wherein the bone conduction speaker is configured to transmit a sound such that the first vibration conductive plate generates a first resonance peak, while the vibration board and the second vibration conductive plate generate at least two other resonance peaks.


12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two 


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent 8891792.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1 and 14 of the Patent 8891792 teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. Heuvel teaches the resonance peaks being in a range of 80 Hz-180000 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of Patent 8891792 to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056). Therefore, the claims of the instant application are broader variations of the patented claim. Dependent claims 2-11, and 13-20 are obvious variations of the patented claims 1-20.
Patent 8891792
Instant Application 17161717
1. A compound vibration device in a bone conduction speaker, comprising: a vibration conductive plate, and a vibration board; wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have two resonance 

14. A bone conduction speaker, comprising a compound vibration device having a vibration conductive plate and a vibration board; wherein: the vibration conductive plate is physically connected with the vibration board, and vibrations generated by the vibration conductive plate and the vibration board have two resonance peaks which are among the frequencies catchable with human ears, and sounds are generated by the vibrations transferred through a human bone.


12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent 9402116 in view of Heuvel.  Although the conflicting claims are not identical, they are not patentably distinct from 

Patent 9402116
Instant Application 17170817
1. A compound vibration device in a bone conduction speaker, comprising: a first plate; and a second plate; wherein the first plate is connected to the second plate, vibrations generated by the first plate and the second plate have two different resonance peaks, and sounds are generated by the vibrations transferred through a human bone. 

and wherein the vibration conductive plate is set as a first torus, and at least two first rods thereof converge to its center. 

14. A bone conduction speaker, comprising a compound vibration device having a first plate and a second plate; wherein: the first plate is connected to the second plate, vibrations generated by the first plate and the second plate have two different resonance peaks, and sounds are generated by the vibrations transferred through a human bone. 

    15. The bone conduction speaker according to claim 14, wherein the first plate is a vibration conductive plate and the second plate is a vibration board, and wherein the vibration conductive plate is set as a first torus, and at least two first rods thereof converge to its center. 


12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent 10117026 in view of Heuvel.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 2 and 15 of the Patent 10117026 teaches all the limitations in the claims 1 and 12 of instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. Heuvel teaches the resonance peaks being in a range of 80 Hz-180000 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of Patent 10117026 to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056). Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are rejected.

Patent 10117026
Instant Application 17170817
1. A vibration device in a bone conduction speaker, comprising: a first vibrating plate connected to a magnetic component; and 

    2. The vibration device according to claim 1, wherein the first vibrating plate has a vibration conductive plate and the second vibrating plate has a vibration board, the vibration conductive plate including a first torus and at least two first rods, the at least two first rods converging to a center of the first torus. 

14. A bone conduction speaker, comprising a vibration device having a first vibrating plate and a second vibrating 

    15. The bone conduction speaker according to claim 14, wherein the first vibrating plate has a vibration conductive plate and the second vibrating plate has a vibration board, the vibration conductive plate including a first torus and at least two first rods, the at least two first rods converging to a center of the first torus. 


12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 78 of copending application 17/169514 in view of Heuvel.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 78 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. Heuvel teaches the resonance peaks being in a range of 80 Hz-180000 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of copending application 17/169514 to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056). Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected.
 
Copending application 17/169514
Instant Application 17170817
77. A bone conduction speaker, comprising: a housing, a transducer, a first vibration conductive plate, and a contact side, wherein: the first vibration conductive plate spans between walls of the housing and generates a first resonance peak; the transducer connects to the housing through the first vibration conductive plate and generates at least another resonance peak; and the contact side connects to the first vibration conductive plate through a connection portion, the contact side at least includes a contact surface, wherein the contact surface is configured to contact and transmit vibration to a user, the contact surface having a gradient structure such that a force between the contact surface and the user is unevenly distributed on the contact surface.

78. The bone conduction speaker of claim 77, wherein the transducer includes at least one vibration board and a second vibration conductive plate.


12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.



Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 78 of copending application 17/169475 in view of Heuvel.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 78 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. Heuvel teaches the resonance peaks being in a range of 80 Hz-180000 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of copending application 17/169475 to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056). Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected.

Copending application 17/169475
Instant Application 17170817
77. A bone conduction speaker, comprising: a housing, a transducer, a first vibration conductive plate, and a contact side, wherein: the first vibration conductive plate spans between walls of the housing and generates a first resonance peak; the transducer connects 

78. The bone conduction speaker of claim 77, wherein the transducer includes at least one vibration board and a second vibration conductive plate.


12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 78 of copending application 17/169583 in view of Heuvel.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 78 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. Heuvel teaches the resonance peaks being in a range of 80 Hz-180000 Hz (Heuvel figure 18 and ¶0102 “actuator 1440 has two resonance peaks 1810 and 1812”). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Heuvel to improve the known vibration device of copending application 17/169583 to achieve the predictable result of reducing sound distortion caused by sharp resonance (Heuvel ¶0056). Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected.

Copending application 17/169583
Instant Application 17170817
77. A bone conduction speaker, comprising: a housing, a transducer, a first vibration conductive plate, and a contact side, wherein: the first vibration conductive plate spans between walls of the housing and generates a first resonance peak; the transducer connects 

78. The bone conduction speaker of claim 77, wherein the transducer includes at 


12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/170847.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 and 14 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However, it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected.
Copending application 17/170847
Instant Application 17170817
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate; and a first vibration conductive plate configured to fix the compound vibration parts to a housing of the bone conduction speaker, wherein the vibration of the voice coil drives the compound vibration 

14. A bone conduction speaker, comprising: a vibration device having compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate; and a first vibration conductive plate configured to fix the compound vibration parts to a housing of the bone conduction speaker, wherein the vibration of the voice coil drives the compound vibration parts or the first vibration conductive plate to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with 


12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/170840.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 and 12 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected.
Copending application 17/170840
Instant Application 17170817
1. A vibration device in a bone conduction speaker, comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks which are among the 

12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks which are among the frequencies catchable with human ears, a difference between frequencies of the at least two resonance peaks is no less than 200 Hz, and sounds are generated by the vibrations transferred through a human bone.


12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/161717.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 5 and 16 of the copending application teaches all the limitations of claims 1 and 12 of the instant application. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected.
Copending application 17/161717
Instant Application 17170817
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts, wherein the compound vibration parts are connected to a magnet component, the magnet component is configured to drive a voice coil to vibrate, and the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


12. A bone conduction speaker, comprising: a vibration device having compound vibration parts; and a magnet component connected to the compound vibration parts configured to drive a voice coil to vibrate, wherein the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

16. The bone conduction speaker according to claim 15, wherein the two or more vibration parts at least include a 





Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/170885.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 10 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17170885
Instant Application 17170817
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate, and the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two and a headset bracket configured to provide a clamping force between the bone conduction speaker and a user when the bone conduction speaker is in contact with the user.

10. The vibration device according to claim 8, wherein the two or more vibration parts at least include a vibration conductive plate and a vibration board.



12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/170879.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 9 and 20 of the copending 

Copending application 17170879
Instant Application 17170817
1. A vibration device in a bone conduction speaker, comprising: compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate, and the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds being generated by the vibrations transferred through a human bone; and at least one contact surface configured to contact and transmit vibration to a user, the contact surface including a gradient structure causing an uneven distribution of forces on the contact surface when in contact with the user.

9. The vibration device according to claim 7, wherein the two or more vibration parts at least include a vibration conductive plate and a vibration board.

15. A bone conduction speaker, comprising: a vibration device having compound vibration parts connected to a magnet component, wherein the magnet component is configured to drive a voice coil to vibrate, and the vibration of the voice coil drives the compound vibration parts to generate vibrations having at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds being generated by the vibrations transferred through a human bone; and at least one contact surface configured to contact and transmit vibration to a user, the contact surface including a gradient structure causing an uneven distribution of forces on the contact surface when in contact with the user.

20. The bone conduction speaker according to claim 15, wherein the compound vibration parts at least include a vibration conductive plate and a vibration board.


12. A bone conduction speaker, comprising a vibration device having a 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/218292.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 


Instant Application 17170817
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; at least one microphone disposed in a housing of the bone conduction speaker; and a waterproof mesh cloth having a waterproof function, wherein the waterproof mesh cloth is outside a periphery of the at least one microphone.
1. A vibration device in a bone conduction speaker, comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/218494.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17218494
Instant Application 17170817
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations 


12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/218279.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17218279
Instant Application 17170817
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations 



12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17218645.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in 

Copending application 17218645
Instant Application 17170817
1. An acoustic output apparatus, comprising: a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being catchable with human ears, and sounds are generated by the vibrations transferred through a human bone; and an interactive control component configured to allow an interaction between a user and the acoustic output apparatus.

1. A vibration device in a bone conduction speaker, comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/218528.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17218528
Instant Application 17170817
1. A bone conduction speaker, comprising: a vibration device comprising 




12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17/218599.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17218599
Instant Application 17170817
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies 


12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17218804.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending 

Copending application 17218804
Instant Application 17170817
1. A bone conduction speaker comprising: a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 20 Hz-20000 Hz, and sounds are generated by the vibrations transferred through a human bone; an ear hook, wherein the ear hook is configured to contact with the head of a user, one or more contact points of the ear hook and 


12. A bone conduction speaker, comprising a vibration device having a 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17219814.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17219814
Instant Application 17170817



12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17218713.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17219814
Instant Application 17170817

1. A vibration device in a bone conduction speaker, comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.

12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at 


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application 17218677.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of the copending application teaches all the limitations of claims 1 and 12 of the instant application except for the resonance peaks being in a range of 80 Hz-180000 Hz. However it is known in the art that frequencies catchable with human ears range from 20Hz to 20kHz which includes 80 Hz-180000 Hz. Dependent claims 2-11 and 13-20 are also obvious variants and therefore, are also rejected. 

Copending application 17218677
Instant Application 17170817
1. A bone conduction speaker, comprising: a vibration device comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive 




12. A bone conduction speaker, comprising a vibration device having a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone.


Allowable Subject Matter
Claims 1-20 would be allowable if 1) a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action.
 
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 12 are allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “A vibration device in a bone conduction speaker, comprising a vibration conductive plate and a vibration board, wherein the vibration conductive plate is physically connected with the vibration board, vibrations generated by the vibration conductive plate and the vibration board have at least two resonance peaks, frequencies of the at least two resonance peaks being in a range of 80 Hz-18000 Hz, and sounds are generated by the vibrations transferred through a human bone,” in combination with all other limitations in the claim(s) as defined by the applicant.
 
 	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims 2-11, and 13-20 are dependent on one of the independent claims, therefore they are also patentable

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652